          Case 1:20-cv-10523-LTS Document 76 Filed 07/13/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


JOHN R. WADE, III, SHARON WADE,      )                CASE NO. 1:20-cv-10523-DLC
JOHN WADE IV, AND TAYLOR WADE,       )
                                     )                MAGISTRATE JUDGE DONALD L.
           Plaintiffs,
                                     )                CABELL
       v.                            )
                                     )
TRI-WIRE EMPLOYEE STOCK OPTION       )                DEFENDANT TRI-WIRE EMPLOYEE
TRUST, SCOTT PERRY, ROBERT R.        )                STOCK OWNERSHIP TRUST’S
NEWELL, ROBERT LANDRY, DAVID         )                MEMORANDUM IN SUPPORT OF
GESMONDI, CAPITAL TRUSTEES, LLC,     )                MOTION TO DISMISS FOR FAILURE
SPINNAKER TRUST, ROBERT GOULD,
JEANNINE PENDERGAST, EMPIRE          )                TO STATE A CLAIM
VALUATION CONSULTANTS, LLC, SES )
WINDING UP CORPORATION F/K/A SES )
ADVISORS, INC., SES ESOP STRATEGIES, )
LLC, AS SUCCESSOR TO SES ADVISORS, )
INC., BELLMARK PARTNERS, LLC, JOHN )
MARSH, LORI WENETTA, AND RUBEN
KLEIN,                               )
                                     )
           Defendants.               )



       Defendant Tri-Wire Employee Stock Ownership Trust (“ESOT”) hereby moves to dismiss

Plaintiffs’ Complaint for failure to state a claim.

                                       RELEVANT FACTS

       This case is about actions surrounding a December 30, 2016 transaction in which Plaintiff

John R. Wade III (“Wade” or “Plaintiff”) sold 100% of his shares in Tri-Wire Engineering

Solutions, Inc. (“Tri-Wire” or the “Company”). The sale resulted in the creation of an employee

stock ownership plan (“ESOP”), which is now the owner of the shares of Tri-Wire. A trust was

also created as part of the ESOP, the employee stock ownership trust (“ESOT”). As set forth in

the Trust Agreement (attached as Exhibit 3 to the Complaint [Doc. 1-3]), the ESOT is simply the

entity that holds the shares on behalf of the ESOP, and the entity to which contributions to the
          Case 1:20-cv-10523-LTS Document 76 Filed 07/13/20 Page 2 of 5




ESOP are accepted, invested, and maintained. Spinnaker took over as Trustee for the ESOP, as

well as the ESOT, in March of 2017. On March 16, 2020, Plaintiff John R. Wade III and his family

members filed a broad-sweeping Complaint and named the ESOT, but not the ESOP, as a party.

                                    LAW AND ARGUMENT

       The Court must dismiss a Complaint if, after accepting all well-pleaded facts as true and

drawing all reasonable inferences in favor of a plaintiff, it determines that the Complaint “fails to

state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In order to defeat a motion

to dismiss, a Complaint must contain “enough facts to raise a reasonable expectation that discovery

will reveal evidence” supporting the asserted claims. Fantini v. Salem State Coll., 557 F.3d 22, 26

(1st Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). A plaintiff must

plead “more than labels and conclusions,” and the factual allegations must be sufficient to “raise

a right [to] relief above the speculative level.” Morales–Tañon v. P.R. Elec. Power Auth., 524 F.3d

15, 18 (1st Cir. 2008) (internal quotation marks omitted).

       Even accepting all allegations in the Complaint as true, Plaintiffs’ Complaint against the

ESOT must be dismissed because there are no allegations against the ESOT within the Complaint

to support any cause of action. While the ESOT is identified in Paragraph 12 of the Complaint and

referenced sporadically in the factual background section, there is not a single cause of action that

alleges any act or omission taken by the ESOT.

       Nor could there be, because there is nothing that the ESOT – the trust for an employee

benefit plan, the Tri-Wire ESOP – could have done in this matter. The trust is no different than a

bank account – it holds and transfers cash and the shares owned by the ESOP. The ESOT cannot

act on its own – it can only accept and invest shares and cash directed by its trustee or other

authorized representatives. But the holding and investment of cash and Tri-Wire stock by the trust



                                                  2
          Case 1:20-cv-10523-LTS Document 76 Filed 07/13/20 Page 3 of 5




is not at issue in any of the claims. There simply are no allegations regarding the ESOT, let alone

any allegations that could plausibly state a claim against the ESOT. For this reason alone, dismissal

is appropriate.

       In addition, the ESOT should be dismissed for the same reasons set forth in Defendant

Spinnaker’s Motion for Judgment on the Pleadings. Rather than restate the same arguments, the

ESOT incorporates Defendant Spinnaker’s Motion for Judgment on the Pleadings (and

Memorandum) as if fully stated herein.

                                         CONCLUSION

       For all of the reasons stated above, Plaintiffs’ Complaint should be dismissed against the

ESOT with prejudice.




                                                 3
Case 1:20-cv-10523-LTS Document 76 Filed 07/13/20 Page 4 of 5




                                  Respectfully submitted,


                                  /s/ Nicholas B. Carter___________
                                  Nicholas B. Carter (BBO #561147)
                                  TODD & WELD LLP
                                  One Federal Street, 27th Floor
                                  Boston, MA 02110
                                  Tel:      (617) 720-2626
                                  Fax:      (617) 227-5777
                                  Email: ncarter@toddweld.com

                                  Scott J. Stitt (0073943)
                                  TUCKER ELLIS LLP
                                  175 S. Third St.
                                  Suite 520
                                  Columbus, OH 43215
                                  Telephone: 614.358.9717
                                  Facsimile: 614.358.9712
                                  E-Mail:       scott.stitt@tuckerellis.com
                                  (pro hac vice application allowed)

                                  Chelsea Mikula (0086453)
                                  Tucker Ellis LLP
                                  950 Main Avenue
                                  Suite 1100
                                  Cleveland, OH 44113
                                  Tel:      216.592.5000
                                  Fax:      216.592.5009
                                  E-mail: chelsea.mikula@tuckerellis.com
                                  (pro hac vice application allowed)

                                  Attorneys for Defendants Tri-Wire Employee
                                  Stock Ownership Trust




                              4
          Case 1:20-cv-10523-LTS Document 76 Filed 07/13/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                   /s/ Nicholas B. Carter
                                                   One of the Attorneys for Defendants Tri-Wire
                                                   Employee Stock Ownership Trust




                                                  5
